Citation Nr: 1444740	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for a heart condition, to include as secondary to sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1979. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2014, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran stated during the July 2014 hearing that he was receiving disability benefits from the Social Security Administration (SSA) and he indicated that the benefits were based, at least in part, on his sarcoidosis.  These records must be obtained on remand as the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

During the July 2014 hearing, the Veteran stated that he was treated following service in 1979, by a private physician in Wichita, Kansas, for a chronic cough, a symptom of his currently claimed sarcoidosis.  The 1979 treatment records are not of record and should be obtained on remand.  

Service treatment records show that the Veteran was treated for several upper respiratory infections.  The Veteran contends that his chronic cough, that he testified began in service and has worsened since service, was a symptom of his currently diagnosed sarcoidosis.  An examination is necessary to determine whether the Veteran's sarcoidosis is related to his in-service symptoms.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

During VA treatment, the Veteran was diagnosed as having the possibility of cardiac sarcoid.  See VA treatment dated November 2012.  As the Veteran is seeking service connection for sarcoidosis, an examination will be necessary to determine whether any of the Veteran's heart conditions are caused by or aggravated by sarcoidosis if entitlement to service connection for sarcoidosis is established.  


Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA complete copies of the determination on the Veteran's claim for disability benefits, together with the medical records that served as the basis for such determination.  All attempts to fulfill this development must be documented.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.

2.  Contact the Veteran and obtain the name and address of the medical care provider who treated him in 1979 in Wichita, Kansas, for his chronic cough.  After securing the necessary release, obtain these records.  

3.  Following the development above, schedule the Veteran for an examination by an appropriate medical professional to determine the etiology of his sarcoidosis and any current cardiovascular condition.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current sarcoidosis is related to his active military service, including the in-service treatment for upper respiratory infections or any related symptoms.  The examiner is to accept as true that the Veteran has had a chronic cough during and since service, even if such symptom is not explicitly noted in the Veteran's service treatment records and must address the Veteran's contentions regarding a chronic cough in service when providing the requested opinion.

4.  If, and only if, entitlement to service connection for sarcoidosis is established, schedule the Veteran for an appropriate examination to determine if the Veteran has a current cardiovascular condition that is caused or aggravated by the service-connected sarcoidosis.  Specifically, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current cardiovascular condition is caused or aggravated by his sarcoidosis.  The examiner must address both causation and aggravation.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation of a cardiovascular disability by service-connected sarcoidosis is found, the examiner must determine a baseline level of severity of the cardiovascular disability prior to aggravation by the service-connected sarcoidosis.

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



